DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 13, 15-17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Baechtold (US 3,819,879).
Regarding claim 10, Baechtold discloses a grille unit (Baechtold; Fig 2) comprising: a grille configured to cover a speaker unit (Baechtold; Fig 2; grill 31), wherein the grille includes a plurality of sets of holes and cavities connected to the holes respectively (Baechtold; Fig 2; cavities 43 and 49 are connected to holes 45 and 37).  

Regarding claim 13, Baechtold discloses the grille unit according to claim 10, wherein the holes face an external ear of the ear of the listener (Baechtold; col 4; lines 30-33). 

Regarding claim 15, Baechtold discloses the grille unit according to claim 10, wherein the plurality of sets of the holes and the cavities include a set of the hole and the cavity in which an area of the hole is smaller than a cross-sectional area of the cavity connected to the hole (Baechtold; Fig 3; holes 63 cross sectional area of cavity 43 is smaller than cross sectional area of hole 45 ), and the hole is connected to the cavity via a neck portion having a same cross-sectional area as that of the hole (Baechtold; Fig 3; holes 37 connected to 43 and 49 via neck portion 47).

Regarding claim 16, Baechtold discloses the grille unit according to claim 10, wherein the plurality of sets of the holes and the cavities include a set of the hole and the cavity in which the hole and the cavity connected to the hole form a hollow tube shape (Baechtold; col 4; lines 1-10). 

Regarding claim 17, Baechtold discloses the grille unit according to claim 10, wherein the plurality of sets of the holes and the cavities (Baechtold; Fig 2B; col 4; lines 1-10) include: a set of the hole and the cavity in which a cross-sectional area of the hole is smaller than a cross-sectional area of the cavity connected to the hole and the hole is connected to the cavity via a neck portion having a same cross-sectional area as that of the hole (Baechtold; col 4; lines 1-10; cross sectional of hole 45 and 37 smaller than cross sectional of cavity 43; cavity 43 connected to hole 37 via neck 41); and a set of the hole and the cavity in which the hole and the cavity connected to the hole form a hollow tube shape (Baechtold; col 4; lines 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss (US 2017/0006373 A1) in view of Baechtold (US 3,819,879).
Regarding claim 1, Bruss discloses a headphone (Bruss; Fig 2) comprising: a speaker unit (Bruss; Fig 2; speaker unit 140-142); a baffle plate configured to support the speaker unit (Bruss; Fig 2; baffle 131); an ear pad configured to surround an acoustic space in which a sound emitted from the speaker unit is transmitted toward an ear of a listener (Bruss; Fig 2; ear pad 161); and a grille configured to cover the speaker unit (Bruss; Fig 2; grill 151), but do not expressly disclose wherein the grille has a hole and a cavity connected to the hole. However, in the same field of endeavor, Baechtold discloses a speaker assembly wherein the grille has a hole and a cavity connected to the hole (Baechtold; Fig 7B; hole 45; cavities 41, 43 connected to hole 45). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Baechtold as grill for the headphone taught by Bruss. The motivation to do so would have been the prevention of resonance effects.

Regarding claim 4, Bruss in view of Baechtold disclose the headphone according to claim 1, disclose wherein the hole faces an external ear of the ear of the listener (Bruss; Fig 2; hole 152 outputs sound from speaker into ear). 

Regarding claim 6, Bruss in view of Baechtold disclose the headphone according to claim 1, but do not expressly disclose wherein the grille includes a plurality of sets of holes and cavities connected to the holes. However, in the same field of endeavor, Baechtold discloses a speaker assembly wherein the grille includes a plurality of sets of holes and cavities connected to the holes (Baechtold; Fig 2B holes are connected to cavities). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Baechtold as grill for the headphone taught by Bruss. The motivation to do so would have been to improve the accuracy of the outputted sound.

Regarding claim 7, Bruss in view of Baechtold disclose the headphone according to claim 6, but do not expressly disclose wherein the plurality of sets of the holes and the cavities include a set of the hole and the cavity in which an area of the hole is smaller than a cross-sectional area of the cavity connected to the hole, and the hole is connected to the cavity via a neck portion having a same cross-sectional area as that of the hole. However, in the same field of endeavor, Baechtold discloses a speaker assembly wherein the plurality of sets of the holes and the cavities include a set of the hole and the cavity in which an area of the hole is smaller than a cross-sectional area of the cavity connected to the hole (Baechtold; Fig 3; holes 63 cross sectional area of cavity 43 is smaller than cross sectional area of hole 45 ), and the hole is connected to the cavity via a neck portion having a same cross-sectional area as that of the hole (Baechtold; Fig 3; holes 37 connected to 43 and 49 via neck portion 47). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Baechtold as grill for the headphone taught by Bruss. The motivation to do so would have been to improve the frequency response curve of the speaker device.

Regarding claim 8, Bruss in view of Baechtold disclose the headphone according to claim 6, but do not expressly disclose wherein the plurality of sets of the holes and the cavities include a set of the hole and the cavity in which the hole and the cavity connected to the hole form a hollow tube shape. However, in the same field of endeavor, Baechtold discloses a speaker assembly wherein the plurality of sets of the holes and the cavities include a set of the hole and the cavity in which the hole and the cavity connected to the hole form a hollow tube shape (Baechtold; col 4; lines 1-10). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Baechtold as grill for the headphone taught by Bruss. The motivation to do so would have been the reduction of noise signals.

Regarding claim 9, Bruss in view of Baechtold disclose the headphone according to claim 6, but do not expressly disclose wherein the plurality of sets of the holes and the cavities include: a set of the hole and the cavity in which a cross-sectional area of the hole is smaller than a cross-sectional area of the cavity connected to the hole and the hole is connected to the cavity via a neck portion having a same cross-sectional area as that of the hole: and a set of the hole and the cavity in which the hole and the cavity connected to the hole form a hollow tube shape. However, in the same field of endeavor, Baechtold discloses a speaker assembly wherein the plurality of sets of the holes and the cavities (Baechtold; Fig 2B; col 4; lines 1-10) include: a set of the hole and the cavity in which a cross-sectional area of the hole is smaller than a cross-sectional area of the cavity connected to the hole and the hole is connected to the cavity via a neck portion having a same cross-sectional area as that of the hole (Baechtold; col 4; lines 1-10; cross sectional of hole 45 and 37 smaller than cross sectional of cavity 43; cavity 43 connected to hole 37 via neck 41); and a set of the hole and the cavity in which the hole and the cavity connected to the hole form a hollow tube shape (Baechtold; col 4; lines 1-10). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Baechtold as grill for the headphone taught by Bruss. The motivation to do so would have been the reduction of the size of the speaker device.

Claims 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss (US 2017/0006373 A1) in view of Baechtold (US 3,819,879) and further in view of Yamamoto et al (US 2022/0086558 A1). 
Regarding claim 2, Bruss in view of Baechtold disclose the headphone according to claim 1, but do not expressly disclose wherein the grille includes a central annular portion, a periphery annular portion, and a frame portion connecting the central annular portion and the periphery annular portion; and the hole is provided in the central annular portion, and the cavity is provided in the frame portion. However, in the same field of endeavor, Yamamoto et al disclose a speaker assembly wherein the grille includes a central annular portion (Yamamoto; Fig 7; central annular portion 515), a periphery annular portion (Yamamoto; Fig 7; periphery annular portion 513), and a frame portion connecting the central annular portion and the periphery annular portion (Yamamoto; Fig 7; frame 517A-517C); and the holes are provided in the central annular portion (Yamamoto; Fig 7; holes on 515), and the cavities are provided in the frame portions (Yamamoto; Fig 7; cavities 518A-518C). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Baechtold as grill for the headphone taught by Bruss. The motivation to do so would have been to improve the frequency response curve of the speaker device.

Regarding claim 5, Bruss in view of Baechtold disclose the headphone according to claim 1, but do not expressly disclose wherein the hole opens in the longitudinal direction of the frame portion. However, in the same field of endeavor, Yamamoto et al disclose a speaker assembly wherein each of the holes opens in the longitudinal direction of the corresponding frame portion (Yamamoto et al; Fig 7). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Yamamoto as grill for the headphone taught by Bruss. The motivation to do so would have been to improve the diaphragm displacement range of the loudspeaker.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruss (US 2017/0006373 A1) in view of Baechtold (US 3,819,879) and further in view of Yamamoto et al (US 2022/0086558 A1) and further in view of Werner (EP 0688142 A2).
Regarding claim 3, Bruss in view of Baechtold disclose the headphone according to claim 2, but do not expressly disclose wherein the cavity is provided inside the frame portion and extends along a longitudinal direction of the frame portion; and the hole is communicated to the cavity and opens outside of the frame portion. However, in the same field of endeavor, Werner discloses a speaker assembly wherein the cavity is provided inside each of the frame portions (Werner; Fig 4; cavities 9 inside frame 4) and extends in a longitudinal direction of the corresponding frame portion (Werner; Fig 4; cavities 9 extends in longitudinal direction of frame 4); and in each of the plurality of sets of holes and cavities, the hole is communicated to the cavity and opens outside of the frame portion (Werner; Fig 4; holes 10 communicate with cavities 9 and opens outside of frame 4). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Werner as grill for the headphone taught by Bruss. The motivation to do so would have been the reduction of standing waves.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baechtold (US 3,819,879) and further in view of Yamamoto et al (US 2022/0086558 A1).
Regarding claim 11, Baechtold discloses the grille unit according to claim 10, but do not expressly disclose wherein the grille includes a central annular portion, a periphery annular portion, and a frame portion connecting the central annular portion and the periphery annular portion; and the holes are provided in the central annular portion, and the cavities are provided in the frame portions. However, in the same field of endeavor, Yamamoto et al disclose a speaker assembly wherein the grille includes a central annular portion (Yamamoto; Fig 7; central annular portion 515), a periphery annular portion (Yamamoto; Fig 7; periphery annular portion 513), and a frame portion connecting the central annular portion and the periphery annular portion (Yamamoto; Fig 7; frame 517A-517C); and the holes are provided in the central annular portion (Yamamoto; Fig 7; holes on 515), and the cavities are provided in the frame portions (Yamamoto; Fig 7; cavities 518A-518C). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Baechtold as grill for the headphone taught by Bruss. The motivation to do so would have been to improve the frequency response curve of the speaker device.

Claims 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baechtold (US 3,819,879) in view of Yamamoto et al (US 2022/0086558 A1) and further in view of Werner (EP 0688142 A2).
Regarding claim 12, Baechtold discloses the grille unit according to claim 11, but do not expressly disclose wherein the cavity is provided inside each of the frame portions and extends in a longitudinal direction of the corresponding frame portion; and in each of the plurality of sets of holes and cavities, the hole is communicated to the cavity and opens outside of the frame portion. However, in the same field of endeavor, Werner discloses a speaker assembly wherein the cavity is provided inside each of the frame portions (Werner; Fig 4; cavities 9 inside frame 4) and extends in a longitudinal direction of the corresponding frame portion (Werner; Fig 4; cavities 9 extends in longitudinal direction of frame 4); and in each of the plurality of sets of holes and cavities, the hole is communicated to the cavity and opens outside of the frame portion (Werner; Fig 4; holes 10 communicate with cavities 9 and opens outside of frame 4). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Werner as grill for the headphone taught by Bruss. The motivation to do so would have been the reduction of standing waves.

Regarding claim 14, Baechtold discloses the grille unit according to claim 12, but do not expressly disclose wherein each of the holes opens in the longitudinal direction of the corresponding frame portion. However, in the same field of endeavor, Yamamoto disclose a grill assembly wherein each of the holes opens in the longitudinal direction of the corresponding frame portion (Yamamoto et al; Fig 7). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the grill taught by Yamamoto as grill for the headphone taught by Bruss. The motivation to do so would have been to improve the frequency range of the loudspeaker.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651